 

Exhibit 10.20

 

EXCLUSIVE LICENSE AGREEMENT

 

LATERAL SPINE SURGERY TECHNOLOGY

 

THIS EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) dated as of January 24, 2011
(the “Effective Date”), is entered into between Mitchell A. Hardenbrook, M.D.
and MH Brook, Inc. (collectively, “Licensor”), having a place of business at 50
Connelly Hill, Hopkinton, MA 01748 and TranS1, Inc., a Delaware corporation
(“TranS1”), having a place of business at 301 Government Center Drive,
Wilmington, NC 28403.

 

WHEREAS, Licensor has developed intellectual property related to a minimally
invasive procedure for lateral spine surgery and owns the Licensed Technology
(as defined below) relating thereto.

 

WHEREAS, TranS1 desires to obtain an exclusive (subject to the terms hereof)
license under Licensor’s rights in the Licensed Technology on the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:

 

1.           DEFINITIONS

 

For purposes of this Agreement, the terms defined in this Section 1 shall have
the respective meanings set forth below:

 

1.1         “Affiliate” shall mean, with respect to any Person, any other Person
which directly or indirectly controls, is controlled by, or is under common
control with, such Person. A Person shall be regarded as in control of another
Person if it owns, or directly or indirectly controls, at least fifty percent
(50%) of the voting stock or other ownership interest of the other Person, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other Person by any means whatsoever.

 

1.2         “Competent Authority(ies)” shall mean, collectively, (a) the
governmental entities in each country or other supranational organization that
is responsible for the regulation of a Product (including the FDA and foreign
counterparts), or (b) any other applicable regulatory or administrative agency
in any country or supranational organization that is comparable to, or a
counterpart of, the foregoing.

 

1.3         “Contract Year” shall have the meaning set forth in Section 4.4.2.

 

1.4         “Control” shall mean, with respect to any Know-How, Patent Rights or
other intellectual property right, possession by a party (including its
Affiliates) of the right (whether by ownership, license or otherwise) to grant
to the other party access, ownership, a license, sublicense and/or other right
to or under such Know How, Patent Rights or other intellectual property right.

 

 

 

 

1.5         “Cover”, “Covered” or “Covering” means, with respect to a Patent
Right, that, but for rights held by or granted to a person under such Patent
Right, the practice by such person of an invention claimed in such Patent Right
would infringe a valid claim included in such Patent Right, or in the case of a
Patent Right that is a patent application, would infringe a valid claim in such
patent application if it were to issue as a patent.

 

1.6         “FDA” shall mean the Food and Drug Administration of the United
States, or the successor thereto.

 

1.7         “Field” shall mean all uses related to surgery, specifically
including surgery of, on or otherwise affecting the spine.

 

1.8         “Full Commercial Launch” shall mean completion of the TranS1
national sales meeting during the first calendar quarter of 2012 unless Licensee
determines to make modifications to the initial Product based on results or
findings from the Limited Market Release, in which case the Full Commercial
Launch shall mean the earlier of (a) completion of the training of all of
TranS1’s U.S. sales personnel with respect to the initial Product or (b) July 1,
2012.

 

1.9         “Improvement” shall mean any enhancement, modification, development,
alteration, technical advance or other improvement to the Licensed Technology,
any invention, idea, trade secret or know-how which includes any portion of, or
utilizes any portion of, the Licensed Technology, or any derivative work which
is directly related to, or which develops, enhances or improves any portion of
the Licensed Technology.

 

1.10       “Initial Launch Period” shall have the meaning set forth in Section
4.4.1(a).

 

1.11       “IP Milestone” shall have the meaning set forth in Section 4.2.

 

1.12       "Know-How" shall mean any confidential unpatented or unpatentable
technology, trade secrets, data, technical information, method, process,
procedure or other confidential information or material.

 

1.13       “Licensed Technology” shall mean, collectively, the Licensed Patent
Rights and the Licensed Know-How Rights.

 

1.14       “Licensed Know-How Rights” shall mean the information identified in
Exhibit B and any other confidential unpatented or unpatentable technology,
trade secrets, data, technical information, methods, processes, procedures or
other confidential information, materials or know-how Controlled by Licensor
which relate to Licensor’s lateral spine procedure or related device.

 

1.15       “Licensed Patent Rights” shall mean (a) the patents, patent
applications and pending patent applications (as and to the extent filed) listed
on Exhibit A hereto, (b) all divisions, continuations and continuations-in-part
that claim priority to, or common priority with, the patent applications listed
in clause (a) above or the patent applications that resulted in the patents
described in clause (a) above, and (c) all patents that have issued or in the
future issue from any of the foregoing patent applications, including utility,
model and design patents and certificates of invention, together with any
reissues, renewals, extensions or additions thereto.

 

2

 

 

1.16       “Limited Market Release” shall mean, with respect to the initial
Product, the use of the Product in at least two surgical procedures each by a
minimum of five (5) physicians unaffiliated with TranS1 or the Licensor.

 

1.17       “Net Sales” shall mean the gross amounts invoiced by TranS1 (and its
Affiliates and Sublicensees) for sales of Product in the Territory to
unaffiliated Third Parties in bona fide, arms-length transactions, less the
following amounts actually paid or incurred by TranS1 (or its Affiliates or its
Sublicensees) with respect to the sale of such Products, to the extent not
already reflected or deducted: (i) trade, cash or quantity discounts,
allowances, adjustments and rejections; (ii) rebates, chargebacks, recalls and
returns; and (iii) sales, excise, turnover, value-added tax and similar taxes
assessed on the royalty-bearing sale of such Product, but not including any
income tax or franchise tax of any kind.

 

1.18       “Patent Rights” shall mean (a) all patents, (b) all patent
applications, (c) all divisions, continuations, continuations-in-part, that
claim priority to, or common priority with, the patent applications listed in
clause (b) above or the patent applications that resulted in the patents
described in clause (a) above, and (d) all patents that have issued or in the
future issue from any of the foregoing patent applications, including utility,
model and design patents and certificates of invention, together with any
reissues, renewals, extensions or additions thereto.

 

1.19       “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

 

1.20       “Product(s)” shall mean (i) any implantable “cage”, (ii) any one-time
or limited use retractor (or disposable portion thereof), (iii) subject to
4.4.1, any implantable lateral plate, or (iv) other implantable device used with
such retractor, in each case that is marketed for use in the Field and that (a)
if made, used, sold, offered for sale or imported absent the license granted
hereunder would infringe a Valid Claim, or (b) involves the use of Licensed
Know-How Rights to access the spine by way of insertion through the psoas
muscle.

 

1.21       “Registration(s)” shall mean any and all permits, licenses,
authorizations, registrations or regulatory approvals (including 501(k)s)
required and/or granted by any Competent Authority as a prerequisite to the
development, manufacturing, packaging, marketing and/or selling of any Product.

 

1.22       “Royalty Term” shall mean the time period commencing with the
Effective Date and ending on the later of (i) the last day of the eighth
Contract Year (as defined in Section 4.4.2(1)); or (ii) the expiration on a
country by country basis of the last-to-expire Licensed Patent Rights.

 

1.23       “Sublicensee” means any Third Party who receives a sublicense of the
license rights granted to TranS1 pursuant to and in accordance with this
Agreement.

 

1.24       “Territory” shall mean all of the world.

 

1.25       “Third Party” shall mean any Person other than Licensor, TranS1 and
their respective Affiliates.

 

3

 

 

1.26       “Valid Claim” shall mean, with respect to any of the Licensed Patent
Rights: (i) a claim of an issued and unexpired patent included within such
Patent Rights which has not been held permanently revoked, unenforceable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise; or (ii) a claim of a pending patent application
included within such Patent Rights, which claim was filed in good faith and has
not been abandoned or finally disallowed without the possibility of appeal or
refiling of such application.

 

2.           REPRESENTATIONS AND WARRANTIES

 

2.1         Mutual Representations and Warranties. Each party hereby represents
and warrants to the other party as follows:

 

2.1.1      In the case of any individual, such party is an individual resident
at the address first set forth above and in the case of any corporate entity,
such party is a corporation or entity duly organized, validly existing and in
good standing under the laws of the state or country in which it is
incorporated.

 

2.1.2      Such party (a) has the legal right to enter into this Agreement and
to perform its obligations hereunder, and (b) has taken all necessary action on
its part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered on behalf of such party, and constitutes a legal, valid, binding
obligation, enforceable against such party in accordance with its terms.

 

2.1.3      The execution and delivery of this Agreement and the performance of
such party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws or regulations, and (b) do not conflict with, or
constitute a default under, any contractual obligation of such party.

 

2.2         Licensor Representations and Warranties. Licensor hereby represents
and warrants to TranS1 as follows:

 

2.2.1      All Licensed Patent Rights listed in Exhibit A and all of the
Know-How set forth on Exhibit B or otherwise provided by Licensor to TranS1 are
solely owned by Licensor free and clear of all liens, charges and encumbrances,
either written, oral, or implied. Each individual named as an inventor on each
patent application set forth in Exhibit A in the Territory has assigned to
Licensor all of his or her rights to inventions that are claimed therein. Each
inventor of each invention claimed in the Licensed Patent Rights has been
properly identified in the applicable patent application. No portion of the
Licensed Technology was made or conceived as a result of the performance of
services for a third party.

 

2.2.2      As of the Effective Date there are no interference or opposition
proceedings pending or, to Licensor’s knowledge, threatened against Licensor
before any court or administrative office or agency which relate to the Licensed
Patent Rights.

 

2.2.3      As of the Effective Date, each of the patent applications listed in
Exhibit A is currently pending and has not been abandoned. To Licensor’s
knowledge, (i) each of the currently pending patent applications listed on
Exhibit A has been filed in good faith, (ii) the use or practice of the Licensed
Patent Rights or Licensed Know-How do not infringe any copyright, patent trade
secret or other proprietary right held by any third party; and (iii) the
conception, development and reduction to practice of inventions claimed in the
Licensed Patent Rights have not constituted or involved the breach by Licensor
of any third party contractual obligations or the misappropriation of trade
secrets of any Third Party.

 

4

 

 

2.2.4      Neither Licensor nor any Affiliate of Licensor controls any Patent
Rights (other than the Licensed Patent Rights) or proprietary information (other
than the Licensed Know-How) related to Product in the Field.

 

2.2.5      All research, development and use conducted by Licensor with respect
to the Licensed Technology prior to the Effective Date (specifically including
the surgical procedures which resulted in the data included in the materials
identified on Exhibit B) has been conducted in accordance with applicable law
and applicable medical ethics standards.

 

2.2.6      Licensor is not aware of any information material to the safety or
efficacy of the Product that has not been disclosed to Licensor prior to the
Effective Date.

 

2.3         Disclaimer of Warranties. Except as expressly provided in this
Agreement, all information, materials, services, subject matter defined by the
claims of the Patent Rights, intellectual property and other property or rights
granted or provided by Licensor under this Agreement are on an AS IS basis, and
Licensor makes no other warranties, expressed or implied, as to any matter, and
Licensor expressly disclaims the warranties of merchantability, fitness for a
particular purpose, exclusivity or results obtained from use.

 

3.           LICENSE GRANT AND TECHNICAL ASSISTANCE

 

3.1         Licensed Technology.

 

(a)          Licensor hereby grants to TranS1 an exclusive license (with the
right to grant sublicenses through multiple tiers, subject to the terms hereof)
under the Licensed Technology and any of Licensor’s interests in Improvements
for all uses, specifically including to conduct research and to develop, make,
have made, use, offer for sale, sell, import and otherwise exploit for
commercial purposes Products in the Territory for use in the Field. Such license
grant is exclusive even as to Licensor, such that Licensor shall have no right
to make, have made, offer for sale, sell or import Products or any other
products utilizing Licensed Technology. The license shall remain in effect until
this Agreement is terminated pursuant to Article 10. For clarification, the sale
or other transfer of any Product by or on behalf of TranS1 (or any authorized
Affiliate or Sublicensee) to any purchaser, end user or other third party shall
authorize the purchaser or any subsequent end user to practice any rights
related to the Licensed Technology and Improvements (specifically including,
without limitation, the right to conduct any procedure involving the use of
Product, whether involving plates, biologic material, a reusable retractor or
any other component). However, nothing herein shall be deemed to restrict the
ability of Mitchell A. Hardenbrook to provide medical care to individual
patients in accordance with his professional medical judgment, to make, have
made, and use Products (but not offer for sale or sell such Products) to
personally provide medical care to his individual patients until the Limited
Market Release, or to purchase Products from TranS1 or any authorized Affiliate,
Sublicensee or distributor and to use such Products in accordance with his
professional medical judgment.

 

(b)         The grants set forth in this Section 3.1, shall apply to TranS1 and
any Affiliate of TranS1. If any Affiliate of TranS1 exercises rights under this
Agreement, such Affiliate shall be bound by all terms and conditions of this
Agreement to the same extent as would apply had this Agreement been directly
between Licensor and such Affiliate. In addition, TranS1 shall remain fully
liable to Licensor for all acts and obligations of such Affiliate, such that
acts of said Affiliate shall be considered acts of TranS1.

 

5

 

 

(c)         TranS1 shall remain fully liable to Licensor for all acts and
obligations of Sublicensees, including payment of any royalties at the rates set
forth herein, such that acts of said Sublicensees shall be considered acts of
TranS1. TranS1 shall provide Licensor with a true and correct copy of any such
sublicense which grants a third party the right to sell Product (subject to
redaction of information, if any, not directly related to Product or Licensed
Technology), and any modification or termination thereof, within thirty (30)
days following execution, modification or termination. Notwithstanding the
foregoing or anything else in this Agreement to the contrary, TranS1 shall have
the right to grant a sublicense to Licensed Technology to a Sublicensee on terms
that do not require the payment of royalties on the sale of Products by or on
behalf of the Sublicensee (such a sublicense being referred to as a “Royalty
Free Sublicense”). If TranS1 grants a Royalty Free Sublicense, then sales of
Product by such Sublicensee shall be disregarded in determining royalty payment
obligations hereunder but shall continue to be included in determining
Sales-Based Milestone Payments. In lieu of paying Licensor royalties in respect
of Product sales made pursuant to a Royalty Free Sublicense, TranS1 shall pay
Licensor an equitable portion of the consideration paid to TranS1 pursuant to
the Royalty Free Sublicense agreement. Prior to granting a Royalty Free
Sublicense, TranS1 shall notify Licensor of the proposed terms of such
transaction and shall provide Licensor with such information as Licensor may
reasonably request in connection with the proposed transaction. The parties
shall negotiate in good faith regarding the terms and conditions of the Royalty
Free Sublicense and the amount payable to Licensor in connection with such
transaction. If the parties are unable to agree on an equitable allocation of
the consideration, the parties shall engage a mediator mutually agreeable to the
parties to assist the parties in reaching agreement. Any further dispute
regarding such allocation shall be submitted to arbitration in accordance with
Section 13.3 of this Agreement. The failure to reach agreement in advance shall
not limit TranS1’s right to grant such a Royalty Free Sublicense.

 

(d)         In the event of termination of this Agreement, any sublicense
agreement with any Sublicensee shall provide for the termination of the
sublicense or the conversion to a license directly between such Sublicensee and
Licensor on substantially the same terms as the sublicense agreement.

 

3.2         Transfer of Licensed Know-How; Lateral Plate Development.

 

(a)         Within thirty (30) days of the Effective Date and in so far as it
has not previously done so, Licensor shall provide TranS1 with all Licensed
Know-How, including those items and materials identified on Exhibit B. Licensor
shall use its commercially reasonable efforts to provide such technical
assistance to TranS1 as TranS1 reasonably requests related to the Licensed
Technology or the design and commercialization of the Products, not to exceed 10
hours per month, which assistance may include the training of sales personnel
and engineers of TranS1 and its affiliates. TranS1 shall reimburse Licensor for
all reasonable out-of-pocket costs and expenses incurred by Licensor in the
course of providing such assistance. Licensor and TranS1 agree that any
technical assistance provided by Licensor beyond the scope contemplated in this
Section 3.2, including without limitation training of physicians and significant
tasks such as the surgical techniques guide, shall be billed at an hourly rate
to be mutually agreed upon by the parties prior to the performance of such
services.

 

(b)         Licensor shall provide such technical assistance as may be
reasonably requested by TranS1 with respect to the development of a lateral
plate Product. TranS1 shall reimburse Licensor for all reasonable out-of-pocket
costs and expenses incurred by Licensor in the course of providing such
assistance, but in lieu of any hourly billing rate, Licensor shall be eligible
to receive a royalty based on sales of a resulting lateral plate Product.

 

6

 

 

3.3         Bankruptcy. All rights and licenses granted under or pursuant to any
section of this Agreement are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code. The parties
shall retain and may fully exercise all of their respective rights and elections
under the Bankruptcy Code. Upon the bankruptcy of any party, the non-bankrupt
party shall further be entitled to a complete duplicate of (or complete access
to, as appropriate) any such intellectual property, and such, if not already in
its possession, shall be promptly delivered to the non-bankrupt party, unless
the bankrupt party elects to continue, and continues, to perform all of its
obligations under this Agreement.

 

4.           FINANCIAL CONSIDERATIONS

 

4.1         License Fees. On or before January 31, 2011, TranS1 shall pay to
Licensor a non-refundable, non-creditable license fee in the amount of US$[***],
which amount reflects a license fee of $[***] less a credit for $[***] for a
payment made to Licensor pursuant to that certain letter of intent dated
September 27, 2010 (the “LOI”).

 

4.2         Development-Based Milestone Payments. At such time as TranS1 (or its
Affiliates or Sublicensees) achieves a milestone event as described below,
TranS1 shall pay to Licensor the Milestone Payment specified below. For
avoidance of doubt, only one of each such development-based milestone payments
shall be payable, notwithstanding that there may be multiple Products and/or
replacement Products. TranS1 shall notify Licensor within five (5) business days
after any of the milestone events described below has actually been achieved,
and, except as provided for in Section 10.2, the specified milestone payment
shall be made within ten (10) days after such notification.

 

  Milestone Event   Milestone Payment US$           (1) Completion of Limited
Market Release   $ [***]           (2) Full Commercial Launch   $ [***]        
  (3) Issuance in the U.S. of a patent included in the Licensed Patent Rights
with one or more Valid Claims Covering the use of Product in the lateral spine
procedure described in the Licensed Know-How (the “IP Milestone”)   $

[***]

 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

7

 

 

4.3         Sales-Based Milestone Payments. At such time as the Net Sales of
Products by TranS1 and its Affiliates and Sublicensees, collectively, first
reach the Net Sales amount set forth below, TranS1 will pay to Licensor the
following milestone payments:

 

Net Sales   Milestone Payment         US $[***] in any calendar year   US $
[***]         US $[***] in any calendar year   US $ [***]         US $[***] in
any calendar year   US $ [***]         US $[***] in cumulative total Net Sales
after the Effective Date   US $ [***]

 

For avoidance of doubt, only one of each such Sales-based milestone payments
shall be payable, notwithstanding that there may be multiple Products and/or
replacement Products, but the Sales of all Products and replacement Products
shall be aggregated to determine achievement of such Sales-based milestones.

 

Said payment shall be made within ninety (90) days after the end of the calendar
year in which the annual Net Sales milestone was achieved and within ninety (90)
days after the end of the calendar month in which the cumulative Net Sales
milestone was achieved.

 

4.4         Royalties.

 

4.4.1      Royalty Rate. TranS1 shall pay to Licensor, in the manner set forth
in Section 5.1, royalties on Net Sales of each Product sold by TranS1 and its
Affiliates or Sublicensees at a royalty rate as follows:

 

(a)         For all sales of Product during the period from the date of the
start of the Limited Market Release through the last day of the month of the
third anniversary of the start of the Limited Market Release (the “Initial
Launch Period”): [***]% of Net Sales.

 

(b)         For all sales of Product after achievement of the IP Milestone:
[***]% of Net Sales.

 

(c)         For all sales of Product after the Initial Launch Period and prior
to achievement of the IP Milestone: [***]% of Net Sales.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

8

 

 

(d)         If the IP Milestone has not been achieved prior to the expiration of
the Initial Launch Period, TranS1 shall be granted a credit against future
royalty payments in an amount equal to [***] percent ([***]%) of all royalty
payments made by TranS1 with respect to Net Sales during the Initial Launch
Period (such that the effective royalty rate on sales of Product during the
Initial Launch Period will be retroactively reduced to [***]%). However, if the
IP Milestone is achieved after the Initial Launch Period, the royalty rate shall
be increased from [***]% to [***]% of Net Sales on a retroactive basis for all
Net Sales of Product prior to the achievement of the IP Milestone and before the
end of the Royalty Term (including Net Sales during and after the Initial Launch
Period). TranS1 shall pay the retroactive royalty on past Net Sales within
thirty (30) days of the achievement of the IP Milestone. If the IP Milestone is
achieved and thereafter the relevant Valid Claim or Valid Claims Covering the
use of Product in the lateral spine procedure described in the Licensed Know-How
is subject to challenge, reexamination or other legal process which results in
the use of Product in the lateral spine procedure described in the Licensed
Know-How being Covered by no Valid Claims in the United States (e.g., as a
result of any applicable Valid Claim being found to be invalid or unenforceable,
but specifically excluding the expiration in the U.S. of the relevant patent),
then TranS1 shall be granted a credit against future royalty payments in an
amount equal to [***] percent ([***]%) of all royalty payments made by TranS1 at
the rate of [***]% of Net Sales (such that the effective royalty rate on all
sales of Product will be retroactively reduced to [***]%).

 

(e)         For all sales of Product after completion of the Royalty Term:
[***]% of Net Sales.

 

(f)         Notwithstanding any reference to a [***]% royalty rate set forth
above, the royalty rate for any Product that comprises an implantable lateral
plate shall be: (1) [***]% of Net Sales if the Product is Covered by one or more
Valid Claims; and (2) [***]% if the Product is not Covered by one or more Valid
Claims. If a procedure involves the sale of a lateral plate Product and another
Product (e.g., an implantable cage), the royalty under this paragraph (f) shall
apply with respect to the lateral plate Product and the applicable royalty under
paragraph (a)-(e) shall apply with respect to the other Product.

 

Only one royalty shall be payable hereunder for a Product regardless of how many
Valid Claims Cover such Product. In no event shall TranS1 have any obligation to
pay royalties or any other payments in respect of the sale of any biologic
material or other biologically or chemically active agent incorporated into or
delivered with the use of any Product. The parties agree that TranS1’s
willingness to pay royalties upon the sale of an implantable lateral plate
Product is conditioned upon Licensor’s performance of the obligations set forth
in Section 3.2(b). Accordingly, if TranS1 develops an implantable lateral plate
Product and Licensor does not meet its obligations under Section 3.2(b), then
TranS1 shall have the right to pay no royalty with respect to the sale of any
implantable lateral plates. Moreover, no royalty shall be payable to Licensor
with respect to any Product sold to Mitchell A Hardenbrook or to any business or
medical practice in which Dr. Hardenbrook owns, directly or indirectly, any
profits or ownership interest (other than any publicly-held or traded company in
which Dr. Hardenbrook owns less than a two percent (2%) ownership interest) and
any sales to such persons shall be excluded in calculating sales-based milestone
payments.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

9

 

 

Neither Licensee, its Affiliates nor its Sublicensees may (a) use any Products
as end users without paying a royalty based on the fair market value of such
Product, except to demonstrate the Products to potential customers, or (b) sell,
lease, license or otherwise dispose of any Products for use other than in the
Field. Licensee, its Affiliates and Sublicensees may use or dispose of
reasonable quantities of Products at discounted prices or for no consideration
for bona fide promotional purposes intended to promote sales of Products.

 

4.4.2      Minimum Royalties.

 

(a)         TranS1 shall pay to Licensor royalties as stated in Section 4.4.1,
but in no event will royalties paid to Licensor for a Contract Year during the
Royalty Term be less than the minimum royalties indicated below. A “Contract
Year” means the period of twelve consecutive calendar months following the last
day of the month of the start of the Full Commercial Launch, and each
twelve-month period thereafter.

 

Contract Year    Minimum Royalties Due
(if IP Milestone is achieved
during Initial Launch Period)   Minimum Royalties Due (if IP
Milestone is not achieved during
Initial Launch Period; provided
that once the IP Milestone is
achieved, the Minimum
Royalties due for each Contract
Year  thereafter shall be at the
levels set forth in the column to
the left) Year 1   US $ [***]   US $ [***] Year 2   US $ [***]   US $ [***] Year
3   US $ [***]   US $ [***] Year 4   US $ [***]   US $ [***] Year 5   US $ [***]
  US $ [***] Years 6-8   US $ [***]   US $ [***]     No minimum royalties due
for
years following Contract Year 8   No minimum royalties due for
years following Contract Year 8

 

(b)         In the event that the actual royalties paid by TranS1 on Net Sales
of Product with respect to Net Sales during a Contract Year are not equal to or
more than the Minimum Royalty set forth above for such Contract Year, TranS1
shall pay the difference between the actual royalties paid to Licensor based on
Net Sales during such year and the applicable Minimum Royalty in order to
satisfy its minimum royalty obligations. Such payment shall be made within
ninety (90) days of the end of the relevant Contract Year.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

10

 

 

(c)         If for any period of three consecutive Contract Years during the
Royalty Term, the actual royalties paid by TranS1 on Net Sales of Product during
each Contract Year (not including any Minimum Royalty payment made by TranS1
pursuant to Section 4.4.2(b)) are not equal to or more than the Minimum Royalty
requirement set forth above for such Contract Year (other than due to a Force
Majeure Event), Licensor may elect to modify the license granted in Section 3.1
from exclusive to non-exclusive by providing TranS1 written notice no later than
ninety (90) days following the end of the third (3rd) year of such period. If
Licensor elects to convert the license to a non-exclusive license, TranS1’s
obligation to make any Minimum Royalty payments for subsequent Contract Years
shall terminate; provided, however, that all other payments required to be made
by TranS1 in this Agreement shall continue to apply, and TranS1 shall continue
to make commercially reasonable efforts to commercialize one or more Products.
Licensor acknowledges and agrees that provided TranS1 is not in material breach
of any other material obligations set forth in this Agreement, such right to
modify this license to a non-exclusive license shall be Licensor’s sole and
exclusive remedy in the event TranS1 shall fail to achieve Net Sales of Product
sufficient to meet the Minimum Royalty obligations set forth herein. No minimum
royalties shall be due for any period after the termination of this Agreement.

 

5.           ROYALTY REPORTS

 

5.1         Royalty Reports. Within ninety (90) days after the end of each
calendar quarter during the term of this Agreement following the Limited Market
Release, TranS1 shall furnish to Licensor a quarterly written report showing
(a) the calculation of Net Sales during such calendar quarter; (b)  the
calculation of Net Sales to date during such calendar year; (c) until payment of
the milestones provided for in Section 4.3, the calculation of cumulative total
Net Sales after the Effective Date; (d) the calculation of the amounts payable,
if any, that shall have accrued based upon such Net Sales, including royalties
and any Sales-based milestone payments; (e) the withholding taxes, if any,
required by law to be deducted with respect to such payments; and (f) the
exchange rates, if any, used in determining the amount of United States dollars.
With respect to sales of Products invoiced in United States dollars, the gross
sales, Net Sales and royalties payable shall be expressed in United States
dollars. With respect to (i) Net Sales invoiced in a currency other than United
States dollars and (ii) cash consideration paid in a currency other than United
States dollars, all such amounts shall be expressed both in the currency in
which the distribution is invoiced and in the United States dollar equivalent.
The United States dollar equivalent shall be calculated using the average
exchange rate during such quarter as published in The Wall Street Journal,
Eastern Edition, under the heading “Currency Trading” The daily average shall be
determined by adding together the closing exchange rate for each business day in
New York, New York during such quarter and dividing such amount by the number of
business days during such quarter.

 

5.2         Audit Rights. During the term of this Agreement, and for a period of
three (3) years following the termination hereof, TranS1 shall keep full, true
and accurate records and accounts, in accordance with generally accepted
accounting principles, to support TranS1’s calculation of Net Sales and the
amounts payable, if any, that shall have accrued based upon such Net Sales,
including royalties and any Sales-based milestone payments. Licensor shall have
the right, on prior written notice to TranS1, to examine the audit work papers
prepared by Licensor’s outside auditors related to Product or to have such work
papers examined by an independent auditor, during normal business hours, to
determine TranS1's compliance with this Agreement, in each case at Licensor’s
expense. If, as a result of such review, it is determined that TranS1 has
underpaid Licensor, TranS1 will pay the amount due, plus interest at the rate
specified in Section 6.1 calculated from the due date for the applicable payment
within thirty (30) days following the date that the discrepancy is determined.
If the amount of underpayment for any Contract Year exceeds $[***], TranS1 shall
also reimburse the reasonable expenses incurred by Licensor in connection with
the examination. Records for any Contract Year are subject to review within
three years of the end of such Contract Year and no Contract Year may be
reviewed more than one time.

 

11

 

 

6.           PAYMENTS

 

6.1         Payment Terms. Amounts shown to have accrued by each report provided
for under Section 5 above, including royalties and any Sales-based milestone
payments, shall be due on the date such report is due. Payment in whole or in
part may be made in advance of such due date. Interest shall accrue on any
overdue payments at the rate of the lesser of (a) [***]% per month or (b) [***].

 

6.2         Withholding Taxes.          TranS1 will make all payments to
Licensor under this Agreement without deduction or withholding for taxes except
to the extent that any such deduction or withholding is required by law in
effect at the time of payment. Any tax required to be withheld on amounts
payable under this Agreement will promptly be paid by TranS1 on behalf of
Licensor to the appropriate governmental authority, and TranS1 will furnish
Licensor with proof of payment of such tax. Any such tax required to be withheld
will be an expense of and borne by Licensor. TranS1 and Licensor will cooperate
with respect to all documentation required by any taxing authority or reasonably
requested by TranS1 or Licensor to secure a reduction in the rate of applicable
withholding taxes, a claim for income tax credit or refund in respect of any sum
so withheld, as applicable.

 

7.           DEVELOPMENT AND COMMERCIALIZATION

 

7.1         Development. TranS1 (directly or through one or more Affiliates or
Sublicensees) will be responsible for all product development and regulatory
matters related to the Product in the Territory and will bear the associated
costs. TranS1 will use commercially reasonable efforts to obtain and maintain
one or more Registrations to market and sell Products, but nothing in this
Agreement shall be construed as a guaranty that any Registration required to
market and sell Product will be successfully obtained or maintained in any
country in the Territory.

 

7.2         Sales and Marketing. TranS1 (directly or through one or more
Affiliates or Sublicensees) will be responsible for all selling and marketing
and all other commercial activities related to the Product in the Territory and
will bear the associated costs.

 

7.3         Reports. Within ninety (90) days after the Effective Date, TranS1
shall deliver to Licensor a plan (to include a Gantt chart) for development of
Licensed Technology through Full Commercial Launch. Within ninety (90) days
following the end of each calendar quarter thereafter until the Full Commercial
Launch, TranS1 shall prepare and deliver to Licensor a written summary report
which shall describe (a) the progress of the development, and testing of
Products, (b) the status of obtaining Registrations with respect to Products and
(c) the status of the Limited Market Release.

 

12

 

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

7.4         Improvements. Licensor shall own any Improvements conceived, reduced
to practice, developed or made by or on behalf of Licensor at Licensor’s
expense. TranS1 shall own any Improvements conceived, reduced to practice,
developed or made by or on behalf of TranS1 (whether by TranS1, Licensor
including pursuant to Section 3.2 or any third party) at TranS1’s expense.
TranS1 shall have the right to manage such Improvements (including any
prosecution, maintenance and enforcement of associated patent rights) in its
discretion. Any such Improvements owned by Licensor shall, unless otherwise
determined by TranS1, automatically be included within the Licensed Patent
Rights or Licensed Know-How Rights, as determined by TranS1.

 

7.5         Diligence. TranS1 shall use commercially reasonable efforts to
achieve Full Commercial Launch of the initial Product by the first quarter of
2012 or as soon thereafter as reasonably practicable. During the Royalty Period,
TranS1 shall continue active, diligent marketing efforts. Achievement of sales
of Product that result in payment of royalties in an amount specified in Section
4.4.2(a) shall constitute conclusive evidence that TranS1 has fulfilled its
obligations under this Section 7.5.  

 

8.           CONFIDENTIALITY

 

8.1         Confidential Information. During the term of this Agreement, and for
a period of three (3) years following the termination hereof, each party shall
maintain in confidence all information of the other party that is disclosed by
the other party and identified as, or acknowledged to be, confidential at the
time of disclosure (the “Confidential Information”), and shall not use, disclose
or grant the use of the Confidential Information except on a need-to-know basis
to those directors, officers, affiliates, employees, permitted licensees,
sublicensees, permitted assignees and agents, consultants, clinical
investigators or contractors, to the extent such disclosure is reasonably
necessary in connection with performing its obligations or exercising its rights
under this Agreement. To the extent that disclosure is authorized by this
Agreement, prior to disclosure, each party hereto shall obtain agreement of any
such Person to hold in confidence and not make use of the Confidential
Information for any purpose other than those permitted by this Agreement. Each
party shall notify the other promptly upon discovery of any unauthorized use or
disclosure of the other party’s Confidential Information.

 

8.2         Permitted Disclosures. The confidentiality obligations contained in
Section 8.1 above shall not apply to the extent that (a) any receiving party
(the “Recipient”) is required (i) to disclose information by law, regulation or
order of a governmental agency or a court of competent jurisdiction, or (ii) to
disclose information to any governmental agency for purposes of obtaining
approval to test or market a Product, or (b) the Recipient can demonstrate that
(i) the disclosed information was public knowledge at the time of such
disclosure to the Recipient, or thereafter became public knowledge, other than
as a result of actions of the Recipient in violation hereof; (ii) the disclosed
information was rightfully known by the Recipient (as shown by its written
records) prior to the date of disclosure to the Recipient by the other party
hereunder; (iii) the disclosed information was disclosed to the Recipient on an
unrestricted basis from a source unrelated to any party to this Agreement and
not under a duty of confidentiality to the other party; or (iv) the disclosed
information was independently developed by the Recipient without use of the
Confidential Information disclosed by the other party. Notwithstanding any
provision of this Agreement, Recipient may disclose Confidential Information
disclosed by the other party relating to Product to any Person with whom
Recipient has, or is proposing to enter into, a business relationship, as long
as such Person has entered into a confidentiality agreement with Recipient. In
addition, TranS1 may use and disclose all Licensed Technology as necessary or
appropriate to research, develop and commercialize Products or otherwise to
exercise its rights and meet its obligations hereunder.

 

13

 

 

8.3         Terms of this Agreement. On or after the Effective Date, the Parties
may issue one or more press releases, the timing and content of which shall be
mutually agreed. The Parties agree that any such announcement shall not contain
confidential business or technical information and, if disclosure of
confidential business or technical information is required by Law or regulation
(including any applicable stock exchange or Nasdaq listing requirements), shall
make commercially reasonable efforts to minimize such disclosure and obtain
confidential treatment for any such information which is disclosed to a
governmental agency or group. Each Party agrees to provide to the other Party a
copy of any public announcement relating to this Agreement or the subject matter
of this Agreement as soon as reasonably practicable under the circumstances
prior to its scheduled release. Except under extraordinary circumstances, each
Party shall provide the other with an advance copy of any press release at least
three business days prior to the scheduled disclosure. The contents of any
approved announcement or similar publicity which has been reviewed and approved
by the reviewing Party can be re-released by either Party without a requirement
for re-approval. Notwithstanding anything herein to the contrary, TranS1 shall
have the right to make any disclosures or filings required to comply with
applicable law, including regulations promulgated by the United States
Securities and Exchange Commission.

 

9.           PATENTS

 

9.1         Patent Prosecution and Maintenance. Within thirty days after the
Effective Date, Licensor shall provide TranS1 with all material information on
all pending prosecution matters regarding the Licensed Patent Rights, including
without limitation, all filings and correspondence with the relevant patent
office. TranS1 shall have primary control of all patent prosecution of the
Licensed Patent Rights at TranS1’s costs and expense with counsel of its own
choosing, reasonably acceptable to Licensor. TranS1 will direct its patent
counsel to copy Licensor on material communications regarding the Licensed
Patent Rights. TranS1 shall confer with Licensor on any response to any patent
action and shall give Licensor’s comments due consideration; provided, however,
that the final decision on all responses and actions regarding prosecution of
the Licensed Patent Rights shall be with TranS1. TranS1 will use commercially
reasonable efforts to complete patent prosecution of the Licensed Patent Rights
as quickly as reasonably possible. If TranS1 does not or does not wish to
continue to maintain any patent applications or patents within the Licensed
Patent Rights, Licensor may assume control of such patent applications or
patents on a country-by-country basis (the “Assumed Patent Rights”) at its sole
cost and expense. In such event, the Assumed Patent Rights shall thereafter
continue to be licensed to TranS1 on an exclusive basis. TranS1 may elect, at
any time on a patent-by-patent and country-by-country basis, to surrender its
license to any Patent Rights included within the Licensed Patent Rights.

 

9.2         Notification of Infringement. Each party shall notify the other
party of any substantial infringement known to such party of any Licensed Patent
Rights within ten days of discovery thereof and shall provide the other party
with the available evidence, if any, of such infringement within ten days of
request.

 

14

 

 

9.3         Enforcement of Licensed Technology. TranS1 shall have the right to
determine the appropriate course of action to enforce the Licensed Technology in
the Territory or otherwise abate the infringement thereof, to take (or refrain
from taking) appropriate action to enforce Licensed Technology in the Territory,
to defend any declaratory judgments seeking to invalidate or hold the Licensed
Patent Rights in the Territory unenforceable, to control any interference,
reexamination, litigation or other enforcement action and to enter into, or
permit, the settlement of any such litigation, declaratory judgments or other
enforcement action with respect to Licensed Technology, in each case in TranS1’s
own name and, if necessary for standing purposes, in the name of Licensor. No
settlement, consent judgment, or other voluntary final disposition of any such
suit that would have a material adverse effect on the validity, scope or
enforceability of the Licensed Patents Rights, by estoppel, admission or
otherwise, may be entered into without the consent of a Licensor, which shall
not be unreasonably withheld. In any suit to enforce and/or defend the Licensed
Technology, Licensor shall be permitted to participate at its own cost and
expense through attorneys of its own selection, provided that TranS1 shall have
the right to control such litigation. Whether or not Licensor chooses to
participate in any such suit, Licensor shall fully cooperate at TranS1’s
expense, including without limitation testifying and making available relevant
records, papers, information, samples, specimens, and the like. In the event of
a successful recovery, the proceeds shall be disbursed first to reimburse the
Parties for costs incurred in connection with the enforcement action. The
balance shall be treated as Sales generated by TranS1 at the time of recovery.

 

9.4         Licensor’s Enforcement Rights.  In the event that this Agreement is
terminated by Licensor for material breach by TranS1 and Licensor determines in
its reasonable discretion that TranS1 failed prior to termination to take the
appropriate course of action to enforce the Licensed Technology in the Territory
or otherwise abate the infringement thereof, or to defend any declaratory
judgments seeking to invalidate or hold the Licensed Patent Rights in the
Territory unenforceable, Licensor shall thereafter have the right to bring and
prosecute such suits at its cost and expense through attorneys of its selection,
in its own name, and all sums received or recovered by Licensor in or by reason
of such suits shall be retained by Licensor.

 

9.5         Marking. To the extent reasonably practicable, TranS1 will mark, and
cause each Affiliate and Sublicensee to mark, all Products with patent right
notices that will enable the Patent Rights to be enforced to their full extent
in any country where the Products are made, used or sold.

 

10.         TERMINATION

 

10.1       Expiration of Minimums. Upon completion of the Royalty Term, TranS1
shall continue to pay royalties to Licensor at the rate set forth in Section
4.4.1(e). After Contract Year 8, no minimum royalty payments shall be due
thereafter and Licensor shall have no further due diligence obligations.

 

10.2       Termination upon Limited Market Release. TranS1 may elect, in its
sole discretion, to terminate this Agreement on or before the due date for the
payment of the milestone for completion of the Limited Market Release. TranS1
may exercise this right by providing Licensor with written notice of termination
and a payment in the amount of $[***] in lieu of the $[***] payment otherwise
payable upon completion of the Limited Market Release. If TranS1 terminates
pursuant to this Section 10.2, the Agreement shall be terminated effective upon
the delivery of such notice and the $[***] payment.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

15

 

 

10.3       Termination for Cause or Bankruptcy. Either party may terminate this
Agreement upon or after the breach of any material provision of this Agreement
by the other party if such breach is not cured within (i) ten (10) days after
receipt of express written notice thereof by the non-defaulting party in the
event of the breach of any payment obligation hereunder, or (ii) sixty (60) days
after receipt of express written notice thereof by the non-defaulting party in
the event of breach of any other material provision of this Agreement. Any such
termination shall become effective at the end of the applicable cure period
unless the breaching party has cured any such breach or default prior to the
expiration of such cure period (or, if such default is capable of being cured
but cannot be cured within such applicable 60-day period, the breaching party
has commenced and diligently continued actions to cure such default). In the
event of a dispute regarding alleged material breach, cure or termination of
this Agreement which dispute is the subject of arbitration pursuant to Section
13.3, termination shall be suspended pending the outcome of the arbitration.
 Licensor may terminate this Agreement in the event of (a) the filing by TranS1
of a petition of bankruptcy, or a petition or answer seeking reorganization,
readjustment or rearrangement of its business or affairs under any law or
governmental regulation relating to bankruptcy or insolvency; (b) the
appointment of a receiver of the business or for all or substantially all of the
property of TranS1; (c) the making by TranS1 of an assignment or an attempted
assignment for the benefit of its creditors; or (d) the institution by TranS1 of
any proceedings for the liquidation or winding up of its business or affairs
(each of (a), (b), (c) and (d) shall be referred to herein as a “TranS1
Bankruptcy Event”).

 

10.4       Effect of Termination.

 

(a)         Termination of this Agreement shall not relieve the parties of any
obligation accruing prior to such termination, and the provisions of Sections
3.1(d), 6, 7.4, 8, 10.4, 11, and 13 shall survive the termination of this
Agreement for any reason.

 

(b)         In the event that TranS1 terminates this Agreement under Section
10.3 for breach by Licensor, then (i) each party shall return to the other all
Confidential Information of such other party, provided, however, that the
parties may each retain a copy of such other party's Confidential Information
solely for archival purposes, and (ii) for a period of six (6) months
thereafter, TranS1 (and its Affiliates and Sublicensees) shall continue to be
entitled to finish production of any Products which were in process at the time
of termination, and TranS1 (and its Affiliates and Sublicensees) shall be
entitled to sell all Products which were in inventory or in process at the time
of termination, so long as TranS1 (and its Affiliates and Sublicensees)
continues to make the reports and pay the scheduled royalties for said Sales as
set forth in this Agreement, and (iii) except as specified in Section 10.4(a)
and in this Section 10.4(b) or with respect to any provision hereof that by its
terms survives termination and any payment obligation that has accrued prior to
the date of termination, all rights and obligations of the parties under this
Agreement shall terminate. If TranS1 has the right to terminate this Agreement
pursuant to Section 10.3 or if any third party asserts ownership of any portion
of the Licensed Technology and such assertion or any related claim results in
material costs to TranS1 or in a material adverse effect on sales of Products,
TranS1 may, in addition to any other remedies, (x) elect to offset any amounts
otherwise payable to Licensor against losses or damages attributable to
Licensor’s breach, (y) cease payments of minimum royalties, and (z) demand that
Licensor renegotiate any provisions of this Agreement reasonably affected by the
breach or third party claim in which case Licensor shall negotiate in good faith
an appropriate amendment to the terms of this Agreement. In the event that
Licensor terminates this Agreement under Section 10.2, then (i) each party shall
return to the other all Confidential Information of such other party; provided,
however, that the parties may each retain a copy of such other party's
Confidential Information solely for archival purposes; (ii) TranS1 shall remain
responsible for any payment accrued pursuant to Section 4.1 prior to the
effective time of termination but shall have no other payment or performance
obligation thereafter, and (iii) except as specified in Section 10.4(a), in this
Section 10.4(b), or with respect to any provision hereof that by its terms
survives termination, all rights and obligations of the parties under this
Agreement shall terminate.

 

16

 

 

(c)         In the event that Licensor terminates this Agreement under Section
10.3, then (i) each party shall return to the other all Confidential Information
of such other party; provided, however, that the parties may each retain a copy
of such other party's Confidential Information solely for archival purposes;
(ii) if such termination is due to a TranS1 Bankruptcy Event, then to the extent
permitted by applicable law, the successor in interest to TranS1’s rights under
this Agreement shall be accountable to Licensor for all payments, including past
payments that may have been unpaid, and all future payments, according to the
terms of this Agreement; (iii) if such termination is not due to a TranS1
Bankruptcy Event, TranS1 shall immediately pay to Licensor all minimum royalties
specified in Section 4.4.2(a) for the remainder of the Royalty Term (provided
that if the license has been converted to a non-exclusive license pursuant to
Section 4.4.2(c), no minimum royalties are payable with respect to any period in
which the license was non-exclusive or any period after termination); and (iv)
except as specified in Section 10.4(a), in this Section 10.4(c), or with respect
to any provision hereof that by its terms survives termination and any payment
obligation that has accrued prior to the date of termination, all rights and
obligations of the parties under this Agreement shall terminate.

 

(d)         Upon termination of this Agreement for any reason, all rights
licensed or transferred by Licensor to TranS1 under this Agreement will revert
to Licensor, and TranS1 agrees to execute and deliver all instruments necessary
or desirable to re-vest those rights in Licensor.

 

(e)         In no event shall termination of this Agreement release TranS1, or
its Affiliates or Sublicensees from the obligation to pay any amounts that
accrued or became due on or before the effective date of such termination.

 

11.         INDEMNIFICATION

 

11.1       Indemnification. TranS1 shall defend, indemnify and hold Licensor
harmless from all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) incurred as a result of any third party
claim, demand, action or proceeding arising out of (i) the manufacture, use,
sale, performance or other exploitation of any Product by TranS1, or its
Affiliates or its or their respective Sublicensees or distributors, (ii) any
breach of this Agreement by TranS1, or (iii) the gross negligence or willful
misconduct of TranS1 in the performance of its obligations under this Agreement,
except in each case to the extent arising from the gross negligence or willful
misconduct of Licensor or the breach of this Agreement by Licensor. Licensor
shall defend, indemnify and hold TranS1 harmless from all losses, liabilities,
damages and expenses (including reasonable attorneys’ fees and costs) incurred
as a result of any third party claim, demand, action or proceeding arising out
of (i) the exercise of Licensor’s rights to use or practice the Licensed
Know-How or processes claimed in the Licensed Patent Rights in Dr. Hardenbrook’s
own medical practice as permitted pursuant to Section 3.1(a), (ii) any breach of
any obligation, representation or warranty under this Agreement by Licensor, or
(iii) the gross negligence or willful misconduct of Licensor in the performance
of its obligations under this Agreement, except in each case to the extent
arising from the gross negligence or willful misconduct of TranS1 or the breach
of this Agreement by TranS1.

 

17

 

 

11.2       Procedure. The party seeking indemnity (“Indemnitee”) promptly shall
notify the other (“Indemnitor”) of any liability or action in respect of which
Indemnitee intends to claim indemnification. The Indemnitor shall have the right
to participate jointly with the Indemnitee in the Indemnitee's defense,
settlement or other disposition of any indemnity claim. With respect to any
indemnity claim relating solely to the payment of money damages and which could
not result in the Indemnitee's becoming subject to injunctive or other equitable
relief or otherwise adversely affect the business of the Indemnitee in any
manner, and as to which the Indemnitor shall have acknowledged in writing the
obligation to indemnify the Indemnitee hereunder, the Indemnitor shall have the
sole right to defend, settle or otherwise dispose of such indemnity claim, on
such terms as the Indemnitor, in its discretion, shall deem appropriate;
provided that the Indemnitor shall provide reasonable evidence of its ability to
pay any damages claimed and with respect to any such settlement shall obtain the
written release of the Indemnitee from the indemnity claim. The Indemnitor shall
obtain the written consent of the Indemnitee prior to ceasing to defend,
settling or otherwise disposing of any Indemnity Claim if as a result thereof
the Indemnitee would become subject to injunctive or other equitable relief or
the business of the Indemnitee would be adversely affected in any manner.

 

11.3       Insurance. TranS1 shall obtain and maintain product liability and
general liability insurance which is sufficient to meaningfully protect Licensor
as required by the indemnification provisions herein (including naming Licensor
as an additional insured), and shall require each of its authorized Affiliates
and Sublicensees to have such insurance. Evidence of the existence and
sufficiency of such insurance shall be provided to Licensor upon request. TranS1
shall provide Licensor with at least fifteen (15) days written notice prior to
any cancelation, non-renewal or material change in such insurance.

 

12.         FORCE MAJEURE

 

Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected party (and such affected party takes
reasonable efforts to remove the condition), including but not limited to fire,
floods, embargoes, war, acts of war (whether war be declared or not), acts of
terrorism, insurrections, riots, civil commotions, strikes, lockouts or other
labor disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other party (other than such acts, omissions or
delays that could have reasonably been foreseen by such party, including without
limitation acts, omission or delays due to health care reform).

 

13.         MISCELLANEOUS

 

13.1       Notices. Any consent, notice or report required or permitted to be
given or made under this Agreement by one party to the other party shall be in
writing, delivered by any available means to such other party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and shall be effective upon receipt by the
addressee.

 

18

 

 

If to Licensor: Mitchell A. Hardenbrook, M.D   MH Brook, Inc.   50 Connelly Hill
  Hopkinton MA 01748     With a copy to: BRL Law Group LLC   425 Boylston
Street, 3rd Floor   Boston, MA 02116   Attention: Thomas Rosedale     If to
TranS1: TranS1, Inc.   301 Government Center Drive   Wilmington, NC 28403  
Attention : Ken Reali     With a copy to: Hutchison Law Group   5410 Trinity
Road, Suite 400   Raleigh, North Carolina 27607   Attention: William N. Wofford

 

13.2       Governing Law. The parties intend and agree that the substantive law
of the State of New York shall govern any dispute that relates in any way to
this Agreement, regardless of any contrary result suggested by any choice-of-law
rules, including but not limited to New York choice-of-law rules.

 

13.3       Arbitration. Except with respect to the seeking of injunctive relief
or specific performance in connection with a party’s obligations pursuant to
Section 8 or disputes involving third parties, any dispute, controversy or claim
initiated by either party arising out of or relating to this Agreement, its
negotiations, execution or interpretation, or the performance by either party of
its obligations under this Agreement, whether before or after termination of
this Agreement, shall be finally resolved by binding arbitration. Whenever a
party shall decide to institute arbitration proceedings, it shall give prompt
written notice to that effect to the other party. Any such arbitration shall be
conducted pursuant to the prevailing rules of the American Arbitration
Association.. Any such arbitration shall be held in the State of New York Such
arbitration shall be conducted by a single arbitrator and the arbitrator shall
be either mutually acceptable or, if the parties cannot agree on an arbitrator
within fifteen (15) days after the matter is referred to arbitration, the single
arbitrator shall be a person selected by the applicable rules. The arbitrator
shall be a person knowledgeable as to evaluation of medical device and surgical
instrumentation technology who is not employed by, or has a financial
relationship with, a party or any of its Affiliates. The arbitration award
rendered pursuant to this provision shall be enforceable by any court having
jurisdiction. Unless otherwise provided for in the arbitral award, each party
shall be responsible for its own attorneys’ fees and costs incurred in
connection with the arbitration.

 

19

 

 

13.4       Assignment. Neither party shall assign its rights or obligations
under this Agreement without the prior written consent, not to be unreasonably
withheld, delayed or conditioned, of the other party; provided, however, that a
party may, without such consent, assign this Agreement and its rights and
obligations hereunder to any Affiliate or to a successor entity in connection
with a transfer or sale of all or substantially all of its business related to
Products or in the event of a merger, consolidation, change in control or
similar transaction.  Any permitted assignee shall assume all obligations of its
assignor under this Agreement.

 

13.5       Waivers and Amendments. No change, modification, extension,
termination or waiver of this Agreement, or any of the provisions herein
contained, shall be valid unless made in writing and signed by duly authorized
representatives of the parties hereto. The waiver by either party hereto of any
right hereunder or the failure to perform or of a breach by the other party
shall not be deemed a waiver of any other right hereunder or of any other breach
or failure by said other party whether of a similar nature or otherwise.

 

13.6       Entire Agreement. This Agreement embodies the entire agreement
between the parties and supersedes any prior representations, understandings and
agreements between the parties regarding the subject matter hereof, including
but not limited to the LOI which is hereby superseded. There are no
representations, understandings or agreements, oral or written, between the
parties regarding the subject matter hereof that are not fully expressed herein.

 

13.7       Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the terms of this Agreement in any other jurisdiction. In the event that all or
any portion of this Agreement is invalid, illegal or unenforceable, then the
parties will use their reasonable efforts to replace the invalid, illegal or
unenforceable provision(s) with valid, legal and enforceable provision(s) which,
insofar as practical, gives effect to the intent of the relevant provision.

 

13.8       Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement

 

13.9       LIMITATION OF LIABILITY. EXCEPT WITH RESPECT TO A PARTY’S
INDEMNIFCATION OBLIGATIONS SET FORTH IN SECTION 11, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL, PUNITIVE, INCIDENTAL,
SPECIAL OR INDIRECT DAMAGES OF ANY KIND OR NATURE WHATSOEVER, HOWSOEVER CAUSED.

 

13.10     Headings. The headings contained in this Agreement do not form a
substantive part of this Agreement and shall not be construed to limit or
otherwise modify its provisions.

 

13.11     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Evidence of the execution
and delivery of this Agreement may be by a telecopy transmission to a party of
the other party’s signed copy of this Agreement.

 

20

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

  Mitchell A. Hardenbrook, M.D.       By: /s/ Mitchell A. Hardenbrook, M.D.    
(Individually)       MH Brook, Inc.       By: /s/ Mitchell A. Hardenbrook, M.D.
  Name: Mitchell A. Hardenbrook, M.D.   Title: President & CEO       TranS1,
Inc.       By: /s/ Ken Reali   Name: Ken Reali   Title: President and Chief
Executive Officer

 

21

 

 

EXHIBIT A

 

Patent Rights

 

Patent/Application
Number   Inventor(s)   Assignee   Filing
Date   Countr(y)(ies)   Status Surgical Retractor System/
(12/798,405)   Mitchell Hardenbrook   Mitchell Hardenbrook   April 3, 2010  
U.S.   Awaiting examination

Surgical Retractor System/

(PCT/US2010/001014)

  Mitchell Hardenbrook   Mitchell Hardenbrook   April 3, 2010   PCT   National
stage filing due October 2011 or sooner

 

22

 

 

EXHIBIT B

 

Specified Licensed Know-How

 

Knowledge of method to gain access to the lumbar and thoracic spine via a direct
lateral approach utilizing technology similar to that in Exhibit A including
anatomy, patient selection and positioning, outcome data, technical tips and
overall surgeon experience.

 

All know-how and knowledge gained from surgical experience as well as from
developing and refining the system utilizing technology similar to that in
Exhibit A.

 

23

 